Citation Nr: 1224227	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  94-05 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hemorrhoids, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness disorder and as secondary to nicotine dependence and cigarette smoking. 

4.  Entitlement to service connection for pain and swelling of the joints, to include as due to an undiagnosed illness. 

5.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness. 

6.  Entitlement to service connection for a skin disability, to include as due to an undiagnosed illness. 

7.  Entitlement to service connection for a disability manifested by difficulty swallowing, to include as due to an undiagnosed illness. 

8.  Entitlement to service connection for multiple chemical sensitivities, to include as due to an undiagnosed illness. 

9.  Entitlement to service connection for a left hip disability. 



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to December 1976, and from December 1990 to May 1991, including from December 1990 to April 1991 in Southwest Asia, with additional periods of active duty training in the National Guard. 

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of multiple Regional Offices (ROs) of the Department of Veterans Affairs (VA) that denied the claims enumerated above.  The Board remanded the claims for additional development in April 2000, December 2003, and July 2008.  

In February 2011, the Board issued a decision and remand that denied service connection for a psychiatric disorder, hemorrhoids, and a respiratory disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims. Pursuant to a November 2011 Joint Motion for Remand, the Court remanded the Board's decision that denied service connection for a psychiatric disorder, hemorrhoids, and a respiratory disorder, for readjudication in accordance with the Joint Motion. 

The February 2011 Board decision and remand also remanded the claims for service connection for a left hip disability, pain and swelling of the joints, headaches, a skin disorder, a disability manifested by difficulty swallowing, and multiple chemical sensitivities, for additional development.  Following the February 2011 Board decision remand, additional development was undertaken pursuant to the Board's remand instructions and new evidence has been associated with the claims file.  On remand, any additional development remaining pursuant to the February 2011 remand, should be completed.  

In May 2012, the Veteran's representative submitted additional evidence to the Board for consideration in connection with the claim for service connection for a psychiatric disorder along with a waiver of RO jurisdiction of that evidence.  38 C.F.R. § 20.1304 (2011).  However, the Board finds that waiver was limited to the evidence he submitted in May 2012, and did not constitute a proper waiver of initial RO review of additional evidence associated with the claims file after February 2011.  While the Board acknowledges that it has reviewed the newly submitted evidence, it has done so solely for the purpose of remanding the claims, which is not prejudicial to the Veteran.  38 C.F.R. §§ 19.9, 20.1304(c) (2011). 

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file.  Any further development or adjudication of this Veteran's case should take into account this paperless claims file.  Additionally, it is apparent that since the claims file was being forwarded to the Board, a temporary folder may have been created in response to the February 2011 Board remand instructions for additional development.  Accordingly, on remand, all records contained in the temporary folder, if any, should be associated with the claims file. 

The claim for service connection for a right hip disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that claim, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a left hip disability, pain and swelling of the joints, headaches, a skin disability, a disability manifested by difficulty swallowing, multiple chemical sensitivities, a psychiatric disability, and a respiratory disorder, are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

The appellant has withdrawn his appeal seeking entitlement to service connection for hemorrhoids. 


CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to service connection for hemorrhoids have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204(c) (2011).

In May 1996, the Veteran submitted VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issue of entitlement to service connection for hemorrhoids.  In May 2012 the Veteran submitted correspondence expressing his desire to withdraw from appellate review his claim for service connection for hemorrhoids.  The Veteran's statement indicating his intention to withdraw the claim on appeal, service connection for hemorrhoids, satisfies the requirements for withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  

As the appellant has withdrawn his appeal as to the issue of entitlement to service connection for hemorrhoids, there remains no allegation of errors of fact or law for appellate consideration concerning that issue.  The Board, therefore, has no jurisdiction to review the Veteran's claim for entitlement to service connection for hemorrhoids and must dismiss that claim.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d), 3.309(e) (2011).


ORDER

The appeal concerning the issue of entitlement to service connection for hemorrhoids is dismissed.


REMAND

Although the Board regrets the additional delay in this long-standing appeal, further development is needed prior to the disposition of the Veteran's claims.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995). 

The Veteran contends that he was initially treated for psychiatric problems, including depression and suicidal ideation, during his first period of active service. 

Private and VA medical records starting in 1977 contain numerous diagnoses and treatment for psychiatric complaints, to include borderline personality disorder, anxiety disorder, adjustment disorder, panic disorder without agoraphobia, alcohol dependence, drug abuse, and depression.  Following his December 1990 to April 1991 service in Southwest Asia in support of Operation Desert Shield/Storm, VA medical records include a diagnosis of probable PTSD, rule out PTSD, and findings of symptoms consistent with PTSD.  Significantly, a November 1993 VA PTSD examination report contained a diagnosis of PTSD.  VA medical records dated in April 1994 show diagnoses of PTSD and panic attacks.  In June 1994 and December 1995, the Veteran was diagnosed with PTSD. 

On VA mental disorders examination in June 2007, the Veteran was diagnosed with anxiety disorder, not otherwise specified; and alcohol dependency, in remission for one year per his report.  The examiner opined that the Veteran clearly had a severe personality disorder but that typically personality disorders were considered to be characterological disorders that were longstanding in nature.  The examiner further opined that the Veteran's personality disorder was not likely related to his service, but failed to provide an opinion regarding the etiology of the Veteran's anxiety disorder. 

Pursuant to the Board's July 2008 remand, the Veteran was afforded a VA mental disorders examination in March 2009 at which time he indicated a pre-military history of domestic problems and an abusive relationship with his father.  On examination, he was diagnosed with bipolar, anxiety, and personality disorders, that the examiner opined were not caused by or a result of his service.  The rationale provided was that the Veteran's mental disorders appeared to have pre-existed his service and were likely caused by events during his childhood and adolescence.  In an April 2010 addendum to the March 2009 VA mental disorders examination, the examiner opined that the Veteran's bipolar, anxiety, and personality disorders were less likely than not permanently aggravated by his service.  The rationale provided was that there was no evidence of record to suggest that the Veteran experienced events during his service that would have permanently aggravated his pre-existing mental health conditions.  It was more likely than not that the reported events preceding his service accounted for the entirety of the current nature and severity of his mental health conditions.  In February 2011 the Board denied the Veteran's claim for service connection for a psychiatric disorder.  

In the September 2011 Joint Motion for Remand, the parties agreed that the Board did not provide adequate statement of reasons and bases as to its conclusion that the Veteran's psychiatric disorder pre-existed service.  The parties noted that the Board relied upon the March 2009 VA examination report in finding that the Veteran's mental health disorders pre-existed service and did not explain how that opinion provided clear and unmistakable evidence that the Veteran's psychiatric disorders pre-existed service, as the examiner had phrased the opinion in equivocal and indefinite language by stating that the Veteran's mental health disorders appeared to have pre-existed service.   

Regulations state that a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only conditions that are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2011).  Once it is established that a Veteran is entitled to the presumption of soundness, it must be determined whether or not there is sufficient evidence to rebut this presumption.  Pursuant to 38 U.S.C.A. § 1111, there is a two-pronged test for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25178 (2004);. Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

To rebut the presumption of soundness, the evidence must lead, clearly and unmistakably, to the conclusion that the injury or disease existed before the Veteran entered the service.  Harris v. West, 203 F. 3d 1347 (2000). 

Clear and unmistakable evidence means that the evidence 'cannot be misinterpreted and misunderstood and that it is undebatable.  Quirin v. Shinseki, 22 Vet. App. 390 (2009); Vanerson v. West, 12 Vet. App. 254 (1999)).  The clear and unmistakable evidence standard is an onerous one.  Laposky v. Brown, 4 Vet. App. 331 (1993).  Accordingly, the parties agreed that the March 2009 VA mental disorders examination is inadequate for rating purposes.  

Additionally, in the Joint Motion the parities agreed that the Board did not consider lay statements from the Veteran and a fellow service member that while serving in Saudi Arabia during the Persian Gulf War the Veteran worked with casualties and was present when to Scud missiles exploded overhead, creating fear of chemical weapons exposure, and fear of harm to self.  The Board was instructed to assess the credibility of the statements from the Veteran and fellow service member to determine whether a VA examination was required.  In a May 2012 psychiatric evaluation report, Dr. M.L.C. diagnosed recurrent and severe major depressive disorder with psychotic features, and chronic PTSD, with delayed onset, based in part on the Veteran's reported in-service stressors, to include experiencing fear of dying while stationed in Southwest Asia during the Persian Gulf War, due to events associated with being in war zone, to include exposure to Scud missile attacks.  

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.

Service connection for PTSD requires medical evidence diagnosing the condition under the criteria of DSM-IV in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011).

While cognizant that the Veteran did not receive decorations indicative of combat service, under the revised PTSD regulations, a Veteran's lay statements alone may establish the occurrence of a claimed in-service stressor provided that it is related to his fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3) (2011).  The Veteran contends that he has PTSD due exposure his experiences in a war zone during the Persian Gulf War.  In this case, the service personnel records show that the Veteran served from December 1990 to April 1991 in Southwest Asia in support of Operation Desert Shield and Operation Desert Storm.  His reported stressors, include exposure to Scud missile explosions while stationed in Southwest Asia during the Persian Gulf War.  Accordingly, the Board finds that the Veteran has presented a claimed stressor that is consistent with the places, types, and circumstances of his service and that an opinion must be offered by a VA examiner as to whether those claimed stressor was productive of PTSD.  Thus, the remaining questions are whether any of the Veteran's reported stressors is related to his fear of hostile military or terrorist activity and, if so, whether such a stressor is adequate to support a diagnosis of PTSD and whether the Veteran's particular psychiatric symptoms are related to that stressor. 

While Dr. M.L.C. diagnosed PTSD and causally linked the Veteran's PTSD to the Veteran's exposure to traumatic events in Southwest Asia, as the May 2012 medical opinion is not from a VA psychiatrist or psychologist, the regulations governing service connection for PTSD are not applicable and the in-service stressors would need to be corroborated.  38 C.F.R. § 3.304(f)(3) (2011).  

Furthermore, no VA psychologist or psychiatrist has diagnosed PTSD based on a fear of hostile military or terrorist activity.  Moreover, on VA mental disorders examination in December 2011, the examiner opined that the Veteran was malingering symptoms of a mental disorder, and determined that the Veteran did not meet the DSM-IV criteria for PTSD, or any Axis I disorder, other than substance abuse, and instead diagnosed Axis II personality disorder.   

The Board recognizes that the Veteran himself has asserted that he has a psychiatric disorder, to include PTSD, that is related to his military service.  As a layperson, he is competent to give evidence about symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, to the extent that he attributes his current mental health problems to a diagnosis of PTSD based on in-service stressors, his assertions are not probative.  As a lay person, he is not competent to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his assertions, standing alone, are insufficient to warrant a grant of service connection for PTSD or any other psychiatric disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Considering the fact that diagnoses for a psychiatric disorder are in doubt, and that the regulations regarding service connection for PTSD have changed, the Board is of the opinion that another VA psychiatric examination of the claimant is warranted by a psychiatrist or psychologist who has not previously examined the Veteran, to determine whether the Veteran currently has a psychiatric disability and to reconcile the conflicting medical opinions in the claims file.  The examiner should specifically address whether any diagnosis of PTSD is due to the Veteran exposure to combat or fear of hostile military or terrorist activity and whether the claimed stressor is adequate to support a diagnosis of PTSD, and in fact did lead to the Veteran's PTSD.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Next, with regard to the Veteran's claim for service connection for a respiratory disorder, in statements in connection with his claim for disability benefits, the Veteran has that he started smoking cigarettes during service in Vietnam due to peer pressure, extreme mental and physical training, and sleepless nights.  Additionally, he stated that while he had quit smoking prior to his deployment to Southwest Asia, he started smoking cigarettes again during his period of service from December 1990 to May 1991.  Alternatively, he has also attributed his respiratory disorder to an undiagnosed illness.  The medical evidence documented multiple respiratory disorders, to include bronchitis, chronic obstructive pulmonary disease (COPD), emphysema, upper respiratory infection, and tobacco dependence, with a history of smoking since approximately 1974.  

On VA Gulf War examination in February 2009, the Veteran presented with a history of smoking one-half pack of cigarettes per day.  However, the examiner opined that the Veteran was very evasive and could not provide the number of years that he smoked.  A review of his records indicated that he actually smoked one and one-half package of cigarettes per day.  However, he denied any history of smoking prior to his service in the Persian Gulf.  Rather, the Veteran contended that he was exposed to chemicals from oil fires and had some breathing problems while stationed in the Persian Gulf.  On examination, which included a pulmonary function test, the Veteran was diagnosed with COPD, which the examiner opined was less likely due to any undiagnosed Gulf War illness or chemical exposure, smoke, or other inhalants.  The rationale provided was that a recent chest x-ray examination indicated emphysematous changes more likely caused by cigarette smoking.  The examiner also noted that the Veteran had normal chest x-ray and CT examinations of his chest immediately after his service.

The Internal Revenue Service Restructuring and Reform Act of 1998 (IRS Reform Act) enacted in July 1998 as Public Law No. 105-206, prohibits service connection for death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a Veteran during active service.  112 Stat. 685, 865-66 (1998) (now codified at 38 U.S.C.A. § 1103 and implemented at 38 C.F.R. § 3.300).  Section 1103 does not, however, affect Veterans and survivors currently receiving benefits or Veterans and survivors who filed claims on or before June 9, 1998.  The Joint Motion observed that the February 2011 Board decision adjudicated the appellant's claim as having been received after June 9, 1998, the effective date of 38 C.F.R. § 3.300, which bars service connection for disabilities claimed to be due to Veterans use of tobacco products during service.  But the Veteran's claim in this case was initiated in April 1994 and, therefore, a remand is necessary for consideration of the appeal under the law and regulations existing before June 9, 1998. 

In January 1993, VA's Office of General Counsel held that direct service connection of disability may be established if the evidence establishes that injury or disease resulted from tobacco use in line of duty in the active military, naval, or air service.  The General Counsel issued a clarification to that opinion and stated that the opinion does not hold that service connection will be established for a disease related to tobacco use if the Veteran simply smoked in service.  Rather, the opinion holds that any disability allegedly related to tobacco use which is not diagnosed until after service would not preclude establishment of service connection.  However, it must be demonstrated that the disability resulted from use of tobacco during service, and the possible effect of smoking before or after service must be taken into consideration.  VAOPGCPREC 2-93 (1993), 58 Fed. Reg. 42756 (1993). 

In addition, in May 1997, the VA General Counsel issued another opinion concerning claims for disability or death due to nicotine dependence caused by in-service tobacco use.  The General Counsel indicated that where is also evidence of tobacco use after discharge from service, the two principal questions which must be answered by adjudicators in resolving a claim for benefits for tobacco-related disability or death secondary to nicotine dependence are:  (1) whether the Veteran acquired a dependence on nicotine during service; and (2) whether nicotine dependence which arose during service may be considered the proximate cause of disability or death occurring after service.  If these questions are answered in the affirmative, service connection for the disability or death is warranted on a secondary basis.  VAOPGCPREC 19-97 (1997), 62 Fed. Reg. 37954 (1997). 

In the May 1997 General Counsel Opinion, it was noted that in a May 5, 1997 memorandum, the Under Secretary for Health, relying upon criteria set forth in VAOPGCPREC 67-90, stated that nicotine dependence may be considered a disease for VA compensation purposes.  The General Counsel made the following statement:  assuming the conclusion of the Under Secretary for Health that nicotine dependence may be considered a disease for compensation purposes is adopted by adjudicators, secondary service connection may be established, under the terms of 38 C.F.R. § 3.310(a), only if a Veteran's nicotine dependence, that arose in service, and resulting tobacco use may be considered the proximate cause of the disability or death which is the basis of the claim.  VAOPGCPREC 19-97 (1997), 62 Fed. Reg. 37954 (1997).

For claims alleging secondary service connection for a current disease on the basis of nicotine dependence acquired in service, the claimant must provide medical evidence of a current disability, medical evidence that nicotine dependence arose in service, and medical evidence of a relationship between the current disability and the nicotine dependence.  Medical evidence tending to show that nicotine dependence arose in service may consist of a current diagnosis of nicotine dependence along with a physician's opinion with respect to that dependence having originated in service. 

Thus, a remand is required to obtain a medical opinion to identify whether the Veteran has nicotine dependence or any lung disorder and the etiology of any identified disorders, to include the Veteran's history of nicotine use.  The examiner is to offer medical opinions as to whether it is at least as likely as not that the identified disorders were incurred in service, in particular whether the Veteran developed nicotine dependence during service, and whether nicotine dependence or nicotine use during service resulted in any current lung disorder.

With regards to the Veteran's claim for service connection for a left hip disability, on VA examination in November 2011, following an examination of the Veteran and a review of the claims file, the examiner diagnosed degenerative joint disease of the left hip and opined that it was less likely as not that the current left hip disability was incurred in or aggravated by any period of the Veteran's active service.  The examiner explained that the condition was related to the natural process of aging.  However, the examiner did not offer an opinion as to whether the Veteran's left hip disability pre-existed service and was aggravated during service.  Accordingly, it is the Board's judgment that an addendum to that examination is warranted.  Specifically, the clinician who performed the November 2011 VA examination must review all of the relevant medical evidence in the claims file and provide an opinion addressing the question of whether the left hip condition pre-existed service, and if so, whether it was aggravated by it.  

Accordingly, the case is REMANDED for the following action:

1.  Send the complete claims file to the clinician who examined the Veteran in November 2011 for the purpose of obtaining an addendum to that examination report as it does not include an opinion addressing the question of whether the left hip condition pre-existed service, and if so, whether it was aggravated by it.  The clinician should indicate in the addendum that the claims file was reviewed.  The examiner should include a complete rationale for each opinion expressed.  Specifically the examiner should address the following:

a) Is there clear and unmistakable (undebatable) evidence that any left hip disability pre-existed any period of the Veteran's periods of military service from October 1974 to December 1976, or from December 1990 to May 1991? 

b) If so, is it clear and unmistakable (undebatable) that the any left hip disability was not permanently aggravated beyond the natural progress of the disease during the Veteran's periods of service from October 1974 to December 1976, and from December 1990 to May 1991.  Smith v. Shinseki, 24 Vet. App. 40 (2010) (presumption of soundness attaches only when there is an induction examination in which the currently claimed disability was not noted).  The examiner should also discuss the several hip injuries the Veteran sustained outside of his active service. 

2.  Schedule the Veteran for a VA examination to be conducted by a psychiatrist or psychologist who has not previously examined the Veteran, to ascertain the nature and etiology of any current psychiatric disability.  The claims file should be reviewed by the examiner and the examiner should note that review in the report.  The examiner should include a complete rationale for each opinion expressed.  In rendering the requested opinion, the examiner is asked to reconcile the following evidence:  the service medical records, the May 2012 private psychiatric evaluation report from Dr. M.L.C., and the VA examination reports in November 1993, June 2007, March 2009, and December 2011.  Specifically the examiner should: 

a) Diagnose all current psychiatric disabilities and provide a full multi-axial diagnosis.  Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM-IV). 

b) If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

c) If a diagnosis of PTSD is warranted, and is not due to a fear of hostile military or terrorist activity, specify the specific claimed in-service stressor or stressors upon which that diagnosis is based. 

d) For any currently diagnosed psychiatric disorder, other than PTSD, is it clear and unmistakable (undebatable) that any current psychiatric disorder pre-existed the Veteran's periods of military service from October 1974 to December 1976, or from December 1990 to May 1991?  

e) If so, is it clear and unmistakable (undebatable) that the any psychiatric disorder, other than PTSD, was not permanently aggravated beyond the natural progress of the disease during the Veteran's periods of service from October 1974 to December 1976, and from December 1990 to May 1991.  Smith v. Shinseki, 24 Vet. App. 40 (2010) (presumption of soundness attaches only when there is an induction examination in which the currently claimed disability was not noted).

f) For any currently diagnosed psychiatric disorder not shown to have pre-existed service by clear and convincing evidence, state whether it is at least as likely as not (50 percent or greater probability) that each current psychiatric disorder is related to the Veteran's periods of service from October 1974 to December 1976, or from December 1990 to May 1991, or whether any psychosis developed within one year of the Veteran's discharge from either period of service.  In doing so, the examiner must consider the Veteran's statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner is requested to cite to the relevant evidence considered in providing the opinion.

3.  Schedule the Veteran for a pulmonary disorders examinations VA examination, to identify, clarify the nature, time of onset, and etiology of any nicotine dependence or lung disorder found.  The claims file should be reviewed by the examiner and the examiner should note that review in the report.  The examiner should include a complete rationale for each opinion expressed.  The examiner should perform any tests or studies deemed necessary for an accurate assessment, including x-ray examination and pulmonary function tests.  The examination reports should include a history of the Veteran's nicotine use, based on his subjective reports at the examination and upon a review of the medical records, and a detailed account of all pathology found to be present.  All opinions provided must be reconciled with all other opinions of record.  On the basis of the examination findings, the history provided by the Veteran, and a thorough review of the file, the examiner should provide explicit responses to the following questions: 

a) Diagnose all pulmonary disabilities present, to include bronchitis, COPD, or emphysema, and determine whether the Veteran has nicotine dependence.

b) If a diagnosis of nicotine dependence is warranted the examiner is asked to determine whether it is at least as likely as not (50 percent or more probability) that the Veteran developed nicotine dependence during active service.

c) If nicotine dependence was incurred in service, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that any lung disability is due to nicotine dependence that began in active service.  In making a determination on whether nicotine dependence is the proximate cause of a lung disorder occurring after service, the examiner must discuss:  (1) the likelihood that tobacco use caused by any service-related addiction led to or made worse any currently diagnosed lung disorder, and (2) whether there is a supervening cause of the diagnosed disorder, which cause is viewed as severing the connection to any service-acquired nicotine dependence (such supervening causes could include sustained full remission of the service-related nicotine dependence and subsequent resumption of the use of tobacco products, creating a de novo dependence, or exposure to environmental or occupational agents).  

d) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any lung disorder is due to tobacco use solely during active service.  

e) For any lung disability identified, the examiner is asked to determine whether it is at least as likely as not (50 percent or more probability) that each lung disorder is related to the Veteran's active service.  

f) If it is determined that there is no relationship between the pulmonary disabilities and active service, the examiner should expressly so state and provide the rationale for that opinion.  

4.  Then, readjudicate the claims on appeal.  If any claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


